Citation Nr: 1530274	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-01 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for a herniated disc C-5, status post diskectomy and fusion.

2.  Entitlement to service connection for nerve pain, right upper extremity, to include as secondary to service-connected cervical thoracic sprain.  

3.  Entitlement to service connection for nerve pain, left upper extremity, to include as secondary to service-connected cervical thoracic sprain.  

4.  Entitlement to service connection for foot drop, right lower extremity, to include as secondary to service-connected cervical thoracic sprain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to July 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for nerve pain, right upper extremity, nerve pain, left upper extremity, and for foot drop, right lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, a herniated disc C-5, status post diskectomy and fusion disability is etiologically related to her military service.


CONCLUSION OF LAW

The criteria for service connection for a herniated disc C-5, status post diskectomy and fusion disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a herniated disc C-5, status post diskectomy and fusion disability which she asserts is due to an injury sustained during active service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  Id.  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's service treatment records reflect complaints and treatment for cervical spine pain.  A November 1994 treatment note shows that she suffered from a cervical strain due to a motor vehicle accident a month earlier.  A July 1996 emergency care and treatment note shows that the Veteran was struck in the neck by the edge of a swinging door.  Tenderness was found in her left post neck muscle.  A September 1999 treatment note shows that the Veteran complained of neck and back pain.  She was assessed as having upper back and neck strain.  A September 1999 Magnetic Resonance Imaging (MRI) report shows that the Veteran was diagnosed with trace, mid-cervical spine degenerative spondylosis with no evidence for central spinal stenosis or neural foraminal narrowing.  The MRI showed a trace posterior disk bulge present at the C5-6 level.  

Post service private treatment records dated in May 2004 show that the Veteran complained of neck discomfort.  MRI results showed a small central disc bulge at C5-6 with no significant stenosis.  
 
A VA medical treatment record dated in December 2011 reflects that the Veteran underwent surgery, to include an anterior cervical diskectomy and fusion of the C 5-6 and an anterior disc excision and allograph arthrodesis at C 6-7. 

The Veteran was afforded a VA neck examination in September 2012.  The Veteran reported injuring her neck while in service.  She noted being hit by a door in 1996.  
The examiner opined that the Veteran's C-5 herniated disc with fusion was less likely as not proximately due to or the result of the cervical thoracic spine strain in service in 1996.  The examiner stated that there were no findings of disc injury at the time of the injury in 1996.  The examiner noted that there was documentation of multiple acute neck injuries, including an MRI in 2004, and that the Veteran reported an acute onset of pain in the fall of 2009.  

In an October 2012 medical addendum, the September 2012 VA examiner indicated that the Veteran's current limited motion was most likely due to the surgical procedures and subsequent neck injuries after service and was less likely related to the contusion in 1996.  

In a May 2013 VA examination note, the examiner reviewed the Veteran's claims file and diagnosed the Veteran with disc herniations C5-6 post diskectomy and fusion.  The examiner opined that the disc herniation C5-6 post diskectomy and fusion was at least as likely as not related to progression of C5-6 trace posterior disc bulge in service.  However, it was less likely related to the Veteran's service-connected cervical thoracic strain. 

The examiner stated that the medical evidence of record showed three MRI reports, in which the 1999 and 2004 results showed disc bulge at the C5-6.  The MRI from 2011 showed a herniated disc at the same level.  He noted that the disc herniation was likely related to multiple factors, including age, excess body weight and a physically demanding occupation.  The examiner stated that the Veteran's condition could not be attributed solely on the injury which occurred in service, as a traumatic event such as a fall or a blow to the neck or back rarely caused a herniated disc.  If the Veteran's in-service injury was the cause, the examiner stated that disc herniation would have likely occurred soon after the injury.   

In a June 2014 VA examination note, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that the Veteran was in a motor vehicle accident prior to service.  The Veteran did have documented soft tissue injury to the cervical region during military service.  The Veteran had an MRI in 1999 which showed a disc bulge, and in 2004 she continued to have mild C 5-6 disc degenerative changes without significant stenosis.  It was also noted that the Veteran had a weightlifting injury and underwent surgical intervention for a disc herniation.  

The examiner opined that the minimal disc bulge during active service was likely an age related change and may have also been related to the motor vehicle accident prior to service.  The examiner noted intervening falls and an interceding lifting incident.  The examiner opined that the lifting injury was more likely the cause of the Veteran's current cervical spine disability and less likely as not primarily caused by or the result of the minimal disc bulge which was noted during active duty.  

At the Veteran's September 2014 video conference hearing, the Veteran reported being in a motor vehicle accident while in service.  She also reported being struck on her back, by a door, and suffering from a neck contusion.  She noted a post service motor vehicle accident in 2001.  She reported using a weight machine and hurting her back in 2011. 

After a review of the entire record, the Board finds that service connection for a herniated disc C-5, status post diskectomy and fusion, is warranted.  The Veteran is currently diagnosed with a cervical spine disability and treatment records show that she was treated for cervical pain that she had C5-6 trace posterior disc bulge noted on MRI in service .  

With respect to the issue of whether there is a relationship between the Veteran's current cervical spine disability and her military service, the Board finds the September/October 2012 VA examiner's opinion to not be probative.  The VA examiner opined that the Veteran's current herniated disc disability was not related to the in-service incident, but the report reflected only a review of a 1996 report of cervical pain.  Importantly, the examiner did not discuss the Veteran's in-service 1999 MRI report or results.  

With respect to the May 2013 VA examiner's opinion, although he appears to state that the Veteran's current condition cannot solely be attributed to the in-service injury, he also opined that the current disability was related to the Veteran's service.  

Although the June 2014 VA examiner's opinion is not a model of clarity, and although he appears to relate the Veteran's cervical spine problems to the aging process, the examiner also indicates that the Veteran's current cervical spine disc herniations are related to the disc bulge noted on MRI during service.  

As to any allegations by the June 2014 VA examiner that the Veteran's cervical herniations may have pre-existed service or have been initially caused by a pre-service injury, the Board notes that no cervical spine condition was noted at the time of the Veteran's entry into service.  Therefore, the Veteran is presumed sound upon entry into service.  The Board finds that VA has not rebutted this presumption by clear and unmistakable evidence both that the disability pre-existed service and was not aggravated during service.  Accordingly, with respect to the part of the VA examiner's opinion that implies a pre-existing injury, this part of the opinion is deemed not probative.  

Although the opinions that weigh in favor of the Veteran's claim have some flaws, the Board finds that they can both be reasonably construed to support a finding of a relationship between the Veteran's current herniated cervical spine disc disability and her military service.  Therefore, after resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise with respect to whether the Veteran's current herniated cervical disc disability is related to her military service.  It follows that entitlement to service connection for herniated disc C-5, status post diskectomy and fusion, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a herniated disc C-5, status post diskectomy and fusion, is granted.


REMAND

While delay is regrettable, the Board finds that additional development is needed in this case.

Service treatment records dated in July 1996 reflects a complaint of tingling in the left hand.  A December 1997 note shows that the Veteran complained of right hand tingling.  An August 1999 note shows complaints of numbness and tingling to the left hand.  The Veteran was assessed with left arm paraesthesia.  A September 1999 radiologic examination report shows that the Veteran had paresthesias in the left arm and ulnar aspect of the left hand with a positive adsons's test.  

An April 2012 VA neurology consult note shows that sensation was notable for hyperesthesia with a "burning sensation" in the left forearm and decreased sensation to the left hands.  It was noted that the Veteran's movements were consistent with a psychogenic movement disorder.  A July 2012 VA treatment addendum noted that the Veteran reported intermittent numbness and tingling of the lateral left forearm with radiation down the whole hand.  She also reported right leg warmth from the back her leg into her foot.  It was noted that the symptoms occurred after her surgery.  It was also noted that her gait was astasia-abasia (psychogenic).  

The Veteran was afforded a VA peripheral nerve examination in September 2012.  The Veteran reported feeling a sensation of "hot rain" pouring down her hands and her right leg, since her surgery.  Muscle strength testing, reflex examinations and sensory examinations were normal.  It was noted that the Veteran's gait was not normal.  

The examiner stated that the Veteran's nerve pain in bilateral arms and hands and the Veteran's gait problem were less likely as not proximately due to or the result of her cervical thoracic spine strain.  The examiner also noted that the Veteran's nerve pain in her bilateral arms and hands were less likely as not related to left arm paraesthesia and right upper extremity pain that occurred in service.  However, the examiner's "rationale" for this opinion was simply to cite to an earlier VA medical provider's finding that the Veteran's "claimed residuals" were "psychogenic" in nature.  Moreover, now that the Veteran is service-connected for herniated disk C-5, status post diskectomy and fusion, the Board finds that it is necessary to determine if any of the Veteran's complaints could be secondary to this disability.  Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Any ongoing medical records must also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain more recent relevant VA treatment records, including from the VA Medical Center in Denver, Colorado.

2.  Schedule the Veteran for a VA peripheral nerve examination by an appropriate medical professional to determine the nature and etiology of any nerve pain in the right and left upper extremities and a drop of the right foot.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is asked to specifically address the following questions:

a.  Does the Veteran have a diagnosed peripheral nerve disability underlying her subjective upper extremity nerve pain complaints and foot drop complaints?

b.  If so, for each diagnosed peripheral nerve disability, is it at least as likely as not (50 percent or greater probability) that it had its onset during, or is otherwise related to, the Veteran's active duty service?

c.  If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed peripheral nerve disability was caused or aggravated by the Veteran's service-connected cervical thoracic sprain or herniated disk C-5?

The examiner must address both causation and aggravation.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the diagnosed peripheral nerve disability prior to aggravation by either the service-connected cervical thoracic sprain or herniated disk C-5.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. 

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


